571 F.3d 846 (2009)
Phil GANEZER and Lynette Sohl, on their own behalf and on behalf of all others similarly situated; et al., Plaintiffs-Appellees,
v.
DIRECTBUY, INC., an Indiana Corporation, Defendant-Appellant.
No. 09-55818.
United States Court of Appeals, Ninth Circuit.
June 25, 2009.
John W. Davis, Law Office of John W. Davis, San Diego, CA, Steven Franklyn Helfand, Helfand Law Offices, San Francisco, CA, for Plaintiffs-Appellees.
Steven H. Frankel, Sonnenschein Nath & Rosenthal, LLP, San Francisco, CA, Ronald D. Kent, Esquire, Sonnenschein Nath & Rosenthal, LLP, Los Angeles, CA, Charles A. Newman, Esquire, Sonnenschein Nath & Rosenthal LLP, St. Louis, MO, for Defendant-Appellant.
Before: KIM McLANE WARDLAW, JOHNNIE B. RAWLINSON, and N. RANDY SMITH, Circuit Judges.

ORDER
The judgment of the district court is vacated. This matter is remanded to the district court with instructions to stay proceedings pending a decision by the United States Supreme Court in Friend v. Hertz Corp., 297 Fed.Appx. 690 (9th Cir.2008), cert. granted, ___ U.S. ____, 129 S.Ct. 2766, ___ L.Ed.2d ___ (2009). The appeal is removed from the July 10, 2009, Pasadena calendar.
IT IS SO ORDERED.